Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 03/08/2021 regarding application 16/132,334. 

Status of Claims
	Claim(s) 8-18, and 20 are currently pending and are rejected as follows.

Priority
	Examiner acknowledges Applicant claiming priority from Application(s) 62/619,809 filed on 01/21/2018.


Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the newly amended claims in view of the previously applied 101 rejection have been fully considered and are deemed to be persuasive.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art are fully considered but are not deemed persuasive.
	Applicant argues that the prior art does not teach the sample pair indicating a success or a failure, nor does it disclose a continuous stream of data without a sample size. Examiner disagrees as the art of Katariya discloses an invention which is capable of conducting a test and receiving information without a horizon, which is interpreted to be a sample size, and further allowing the monitoring in real time, which equates to a continuous stream of data, as supported by Katariya Column 1 line 65 – Column 2 line 1-1 and Column 2 lines 12-17. As such Katariya does discloses the limitations in the amended claims. Further information regarding this is elaborated further in the amended rejection below.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 16, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8, 16, and 21 recite the limitation “…the continuous stream of metric data without a sample size...”. The specification in paragraph [0019] recites “In SPRT, there is no fixed sample size. Instead, the evaluation system picks up the data as it arrives in real-time and performs the test continuously without waiting to receive a target sample size of observations.”. The specification when examined as a whole does not disclose that the continuous stream of metric data does not possess a sample size, but instead does not require a target sample size in order to begin conducting the test, and thus is given a sample size during experimentation. Therefore, for the purpose of compact prosecution the claims will be interpreted as having a target sample size, but does not wait to be given a target sample size in order to begin testing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-13, 17-19, and 21 is/are rejected is/are rejected by 35 U.S.C. 103 as being anticipated by Katariya (US 10699294 B2), in view of Lyon (US 2014/0278198 Al), and Xu (US 2019/0095828 Al)


Claims 8, 16, and 21 –
	Katariya teaches the following limitations:
A device comprising one or more processors and a memory; at least one module having instructions that when executed on one or more processors perform actions that; (Katariya: Column 7 lines 55-67, “Computing devices that are usable to implement the service provider 102, client device 104, marketer 106, and source 108 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone as illustrated), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources…”)
Configuring an A/B test to evaluate performance of a control version of a software product with performance of a treatment version of the software product… (Katariya: Column 1 line 29-39, “Testing techniques have been developed in order to determine a likelihood of which items of digital content are of interest to users. An example of this is A/B testing in which different items of digital content are provided to different sets of users.”; Column 6 line 14-24, “The sequential hypothesis testing techniques described herein may also employ a sample size calculator that is configured to estimate an expected number of samples to be used to conclude a test in compliance with an accuracy guarantee.”)
Receiving, via a network, a continuous stream of metric data obtained in real-time as users of the control version of the software product utilize the control version and users of the treatment of the software product use the treatment version, the metric data includes a measurement associated with an event the occurs during operation of a version of the software product, wherein the measurement is represented by a metric value, the continuous stream of metric data without a sample size. (Katariya: Column 1 line 65 – Column 2 line 1-11, “Sequential hypothesis testing techniques involve testing sequences of increasingly larger number of samples until a winner is determined, as opposed to conventional techniques that are based on a fixed horizon of samples…”; Column 2 lines 12-17, “Sequential hypothesis testing also permits the user to "peek" into the test through use of a user interface (e.g., dashboard) to monitor the test in real time as it is being run, without affecting the accuracy of the test. Conventional fixed-horizon hypothesis testing does not support this ability as such a "peek" could alter accuracy of the results.”)
Continuously comparing, in real-time using a processor, effective sample pairs from users of the control version with users of the treatment version using a sequential probability ratio test (SPRT), an effective sample pair includes a first metric value from a user of the control version and a second metric value from a user of the treatment version…(Katariya: Column 1 line 65 – Column 2 line 1-11, “Sequential hypothesis testing techniques involve testing sequences of increasingly larger number of samples until a winner is determined, as opposed to conventional techniques that are based on a fixed horizon of samples…”; Column 2 lines 12-17, “Sequential hypothesis testing also permits the user to "peek" into the test through use of a user interface (e.g., dashboard) to monitor the test in real time as it is being run, without affecting the accuracy of the test. Conventional fixed-horizon hypothesis testing does not support this ability as such a "peek" could alter accuracy of the results.”)
Continuously evaluating the effective sample pairs, in real-time using the processor, from the control version with the treatment version until the SPRT indicates statistical significance. (Katariya: Column 2 lines 10-22, “To perform sequential hypothesis testing, the sequential testing module 208 evaluates the marketing data 206 as it is received, e.g., in real time, to determine an effect of digital marketing content 120 on conversion. Statistical significance 210 is used to define a point at which is it considered "safe" to consider the test completed.”)
Katariya does not disclose the following, however, in analogous art of automated tests, Lyon discloses the following:
If the SPRT indicates that performance of the treatment version is significantly worse than performance of the control version, then terminating usage of the treatment version; and (Lyon: Paragraph 18, “Alternatively, it may be that the alternative statistical analysis technique reveals that one of the proposed versions of the user interface elicits no statistically significant degree of change in user behavior, or results in a statistically significant undesirable change in user behavior, such that continuing to test that version would only waste valuable time. In such a case, the test may be altered to cease testing that version (i.e., that version may be culled from the test), thereby shortening the remaining duration of the test by removing the need to continue collecting samples associated with testing that version.”)
Terminating the A/B test when the SPRT indicates that statistical significance is achieved. (Lyon: Paragraph 18, “It may be that the alternative statistical analysis technique reveals that one of the proposed versions of the user interface elicits a statistically significant degree of desired change in user behavior such that it is a clear improvement over a current version. In such a case, the test may be terminated early and a next test immediately scheduled to begin.”)
…wherein the effective sample pair shows a failure and a success from a same event. (Lyon: Paragraph 51, “The control routine 540 also includes an analysis component 545 to parse the statistics data 534 to analyze the received metrics stored therein to determine the degree of success of one or more versions of the user interface in bringing about a desired behavior on the part of users, and storing the results of the analysis as the results data 535.”)
Katariya in view of Lyon does not teach the following, however, in analogous art of automatic testing, Xu discloses the following:
…by assigning a first percentage of users to utilize a control version of a software product and a second percentage of users to utilize a treatment version of a software product (Xu: Paragraph 26, “Next, analysis apparatus 202 may determine an initial exposure 208 to the A/B test based on initial risk assessment 204. For example, the initial exposure 208 may represent a percentage or proportion of users and/or entities exposed to the treatment version at the start of the A/B test.”)
Upon detecting from the SPRT no statistically significant difference, assigning new users to the control version based on a third percentage and to the treatment version based on a fourth percentage (Xu: Paragraph 26, “In another example, an experimenter and/or administrator associated with the A/B test may specify, with or without initial risk assessment 204, a custom ramp-up plan that includes the first exposure 208 to the treatment version, as well as additional ramp amounts used to subsequently increase exposure 208 to the treatment version.”)

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.")

Claim 9 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the first percentage of users and the second percentage of users are based on a power analysis. (Lyon: Paragraph 13, " ... in which an amount of samples of data required is calculated in advance from one of various equations selected ... based on one or more variables including ... "statistical power")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”).

Claim 10 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the A/B test is configured with a null hypothesis that assumes a conversion rate of the treatment version that is statistically more significant than a conversation rate of the control version. (Lyon: Paragraph 13, " ... obtained statistically significant results, i.e., results based on data that is distinguishable with a desired degree of certainty from variances ... "; Paragraph 99, " ... includes null-hypothesis significance test ... "; Paragraph 101, " ... statistically unlikely to elicit a statistically significant improvement in use response over a control version ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”).

Claim 11 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya does not teach the following, however, Lyon discloses the limitation below:
Terminating the A/B test upon the SPRT indicating a statistically greater difference between metrics from the control version and the treatment version. (Lyon: Paragraph 63, “... parameters data may specify whether a test may be automatically terminated early ... "; Paragraph 65, " ... determines that one of the proposed versions of the user interface elicits a statistically significant degree of desired change ... terminate the test early, and may cause the server to immediately commence performance of another test.")
Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”).

Claim 12 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein statistical significance is determined based on a Type I error rate that defines a probability of a false positive. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.")

Claim 13 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein statistical significance is determine based on a Type II error rate that defines a probability of a false negative. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.")

Claim 17 –
	Katariya in view of Lyon and Xu teach the limitations of claim 16
	Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the statistical significance is based on the SPR T indicating that a conversion rate for the treatment version is greater than a conversion rate for the treatment version. (Lyon: Paragraph 12, “... control the performance of and analyze the results of A/B test ... "; Paragraph 65, " ... determines that one of the proposed versions of the user interface elicits a statistically significant degree of desired change ... terminate the test early, and may cause the server to immediately commence performance of another test.")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”).





Claim 18 –
	Katariya in view of Lyon and Xu teach the limitations of claim 16
	Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the statistical significance is based on the SPRT indicating that a conversion rate for the control version is greater than a conversion rate for the treatment version.(Lyon: Paragraph 19, " ... reveals that none of the proposed variants of the user interface is likely to be found to result in a statistically significant degree of change ... provide no statistically significant improvement over the current version ... the test might be continued through to completion such that the originally specified number of samples required ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”).





Claim 19 –
	Katariya in view of Lyon and Xu teach the limitations of claim 16
	Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein the statistical significance is based on a Type I error rate that defines a probability of a false positive and a Type II error rate that defines a probability of a false negative. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.")

	Claims 14-15 is/are rejected is/are rejected by 35 U.S.C. 103 as being anticipated by 
Katariya (US 10699294 B2), in view of Lyon (US 2014/0278198 Al), Xu (US 2019/0095828 Al), and Wald ("Sequential Tests of Statistical Hypothesis" by A. Wald, 1945, Columbia University)
 
Claim 14 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya in view of Lyon and Xu does not teach the following, however, Wald discloses:
Terminating the A/B test upon acceptance of a null hypothesis when an accumulated sum of metric differences being smaller than a lower bound represented by [log (β/(1-α))]/[ (log (p1/po)) - log ((l-p1)/(1- po))] + n[ (log (l-p1)/(1-p0) )/ (log (p1/ p0)- log ((l­ p1)/(1- p0)))], where α is the Type I error rate, β is the Type II error rate, p0 is a conversion rate for the control version and p1 is a conversion rate for the treatment version, and n is an estimate of a sample size. (Wald: Equation 5.9)

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.") Wald teaches the equations as a way to evaluate hypothesis testing between two hypotheses. Further, Wald teaches that his derived equations provide an easy way to evaluate the competing hypotheses in a test.
 
Claim 15 –
	Katariya in view of Lyon and Xu teach the limitations of claim 8
	Katariya in view of Lyon and Xu does not teach the following, however, Wald discloses:
Terminating the A/B test upon acceptance of an alternative hypothesis when an accumulated sum of metric differences being larger than an upper bound represented by [log ((1-β)/α)] / [(log (p1/ p0)) - log ((l- p1)/(1- p0))] + n [ (log (l- p1)/(1- p0)) / log (p1/ p0)- log ((l- p1)/(1- p0)))], where α is the Type I error rate, β is the Type II error rate, p0is a conversion rate for the control version and p1 is a conversion rate for the treatment version, and n is an estimate of a sample size. (Wald: Equation 5 .10)

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, “Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.") Wald teaches the equations as a way to evaluate hypothesis testing between two hypotheses. Further, Wald teaches that his derived equations provide an easy way to evaluate the competing hypotheses in a test. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malek (US 2017/0323331 A1)
Fellow (US 2018/0341975 A1)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624